Citation Nr: 0903238	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-24 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, he submitted additional evidence and waived his 
right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for PTSD.

The veteran's August 2004 claim for service connection for 
PTSD includes the recollection that, while standing bunker 
guard, he came under attack nightly by the Viet Cong.  He 
further recalled that he was shot at and had grenades thrown 
at him by "Company 101" who regarded him as a target.  He 
stated that he was in fear for his life from the Viet Cong 
and the men in Company 101.  

In addition, an August 2005 statement from the veteran 
reflects that, while serving with the 625th Supply and 
Service Company in Quang-Tri, RVN (Republic of Vietnam) in 
1970 to 1071, he was involved in three "fragging" incidents 
and the last incident resulted in him being investigated by 
the MPs (military police) because he was brandishing an M-16 
after having a gas canister and a grenade thrown at him by 
members of the 101st Airborne.  The veteran also recalled a 
second stressful incident, in October 1970, when a plane 
crashed near the base strip and he recovered pilots from the 
crash.  

A June 2008 statement from a fellow service member with whom 
the veteran served confirms that an OV-10 observation 
aircraft crashed approximately on or about July-August 1971 
and the veteran was assigned to the unit across the runway.  

Accordingly, after first giving the veteran another 
opportunity to provide specific information about his claimed 
in-service stressors, the RO should (regardless of whether 
the veteran responds) attempt to independently verify the 
occurrence of the claimed incidents of being fired upon by 
the enemy and the plane crash.  See 38 U.S.C.A. § 5103A 
(b)(3); 38 C.F.R. § 3.159(c).

In doing so, the RO is reminded that, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

Finally, it is noted that, during his November 2008 hearing, 
the veteran testified that he is in receipt of ongoing VA 
mental health treatment, to include at VA Medical Centers 
(VAMC) in Mather and Sacramento.  In addition, a June 2006 
statement from a physician at the Palo Alto, California, VAMC 
notes that the veteran was evaluated for PTSD and provides 
instruction as to how to obtain copies of these records.  
These additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim).

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. 
§ 5103A(d)(1)(2).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated his for mental health 
complaints since his discharge from 
active duty service in August 1971.  This 
should include, but is not limited to, 
his treatment at VAMCs in Palo Alto, 
Mather, and Sacramento.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

2.  The veteran should be afforded an 
additional opportunity to provide 
information regarding his alleged in-
service stressors that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals, if any, injured or killed 
for each of the events in question.  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.

3.  The veteran's stressor information 
should be forwarded to the United States 
Army and Joint Services Records Research 
Center (JSRRC), and any other appropriate 
records depository, for research into 
corroboration of the claimed stressors.  
The JSRRC should be provided a copy of 
any information obtained above.  The RO 
should also follow up on any additional 
action suggested by JSRRC.  If a negative 
response is received from JSRRC, the 
claims file must be properly documented 
in this regard.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, please prepare a report detailing 
the occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
stressors have been verified, then the RO 
should so state in its report.

5.  If, and only if, a stressor has been 
verified, schedule the veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran meets the criteria 
for a diagnosis of PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

6.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated in light of 
the additional evidence.  If the claim is 
not granted, send the veteran and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

